 1                                   UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                       ***
 4   WESCO INSURANCE CO.,
                                                                  Case No.: 2:16-cv-01206-JCM-EJY
 5
                        Plaintiff,
 6                                                                              ORDER
                v.
 7
     SMART INDUSTRIES CORP.,
 8
                        Defendants.
 9
10
11              Before the Court is Third Party Plaintiff Hi-Tech Security Inc.’s Joint Stipulation to Join Sara

12   Rodriguez, natural parent and guardian ad litem of Jacob Wyman, as a Plaintiff (ECF No. 128). The
13   Court has considered the Joint Stipulation, the Minutes of Proceedings before Judge George W.
14   Foley on the Consolidated Defendants Hi-Tech Security Inc. and William Roseberrys’ Motion for
15   Leave to File Third Party Complaint Against Jacob Wyman, or in the Alternative, Motion for Joinder
16   of Jacob Wyman as a Compulsory Plaintiff, or in the Alternative, Motion to File Complaint for
17   Interpleader (ECF No. 78); Consolidated Defendants Hi-Tech Security Inc. and William Roseberrys’
18   Motion to Stay Deadline for Filing Joint Pretrial Order (ECF No. 79); and Defendant Smart
19
     Industries Corp.’s Tenth Stipulation for Extension of Time for Filing Pretrial Order (ECF No. 93);
20
     as well as the documents referred to herein. Upon consideration of each of these documents, the
21
     Court finds that the parties’ instant Joint Stipulation is deficient.
22
                Accordingly,
23
                IT IS HEREBY ORDERED that Joint Stipulation to Join Sara Rodriguez, natural parent and
24
     guardian ad litem of Jacob Wyman, as a Plaintiff (ECF No. 128) is GRANTED in part and DENIED
25
     in Part.
26
                IT IS FURTHER ORDERED that the Joint Stipulation is GRANTED as follows: Sara
27
     Rodriguez, natural parent and guardian ad litem of Jacob Wyman, is joined as a plaintiff to this
28
     matter. In all other respects, the Joint Stipulation is DENIED.


                                                          1
 1            IT IS FURTHER ORDERED that the New Plaintiff’s Complaint (attached to the Joint
 2   Stipulation as Exhibit 1), be detached and filed separately pursuant to Local Rules of Practice LR IC
 3   2-2(a)(3)(A).
 4            IT IS FURTHER ORDERED that the Answers previously filed in response to New Plaintiff’s
 5   Complaint in state court Case No. A-17-756403-C by Defendants Smart Industries Corp. d/b/a Smart
 6   Industries Corp., Mfg. (Exhibit 2); Hi-Tech Security Inc. (Exhibit 3); and William Roseberry
 7
     (Exhibit 4) also be individually detached and filed separately. See LR IC 2-2(a)(3)(A).
 8
              IT IS FURTHER ORDERED that the parties comply with the Court’s July 30, 2019 Order
 9
     (ECF No. 125) requiring Sara Rodriguez, guardian ad litem for Jacob Wyman, to file a consent to
10
     removal no later than August 23, 2019.
11
              IT IS FURTHER ORDERED that a Joint Discovery Plan and Scheduling Order is to be filed
12
     no later than September 4, 2019. If no Joint Discovery Plan and Scheduling Order is filed by or
13
     before this date, the parties shall submit separate discovery plans and scheduling order proposals as
14
     of this same date. The joint or each individually submitted discovery plan and scheduling order shall
15
     include a description of all discovery completed applicable to the issues pending in this case (whether
16
     completed in the state or this instant action), all discovery left to be completed, and the amount of
17
     time needed to complete such discovery. All other requirements of Local Rule 26-1(b) shall also be
18
19   met.

20            IT IS FURTHER ORDERED that the parties submit a request to amend the caption of the

21   case so as to accurately reflect the alignment and composition of the parties. See Fed. R. Civ. P.

22   10(a).

23            IT IS FINALLY ORDERED that Defendants Hi-Tech and William Roseberrys’ Motion for

24   Joinder of Jacob Wyman as a Compulsory Plaintiff (ECF No. 78) is moot, and any dates set
25   pertaining to such motion are vacated.
26            DATED THIS 16th day of August, 2019.
27
28
                                                           ELAYNA J. YOUCHAH
                                                           United States Magistrate Judge

                                                      2
